Title: From Thomas Jefferson to the Borough of Wilmington, 14 March 1801
From: Jefferson, Thomas
To: Borough of Wilmington



Gentlemen
Washington Mar. 14. 1801

I return you my thanks, & through you to the corporation of the borough of Wilmington, for your congratulations on my appointment to the first magistracy of the United States. as far as a disinterested and well intentioned conduct on my part may tend to produce a prosperous administration of our affairs, my fellow citizens may count on me with confidence. for all beyond this I shall have great need of their indulgence.
I pray you to accept yourselves and to tender on my behalf to the honourable corporation of which you are members, the assurances of my high consideration & respect.

Th: Jefferson

